Citation Nr: 0602823	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for a chronic viral 
infection.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Veteran represented by:	Gregory D. Keenum, P.A.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1971 to 
November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the RO, which denied 
entitlement to the benefits sought herein.

In February 2005, the veteran testified at a hearing before 
the undersigned, which took place via video teleconference.


FINDINGS OF FACT

1.  The evidence does not reflect the presence of a chronic 
viral infection that is separate and apart from the veteran's 
hepatitis C.

2.  Hepatitis C is not related to the veteran's active duty 
service.

3.  The veteran's income has exceeded the maximum applicable 
statutory level for eligibility for pension benefits.  





CONCLUSIONS OF LAW

1.  A chronic viral infection is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The veteran's hepatitis C is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Entitlement to nonservice-connected disability pension is 
not authorized. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's DD Form 214 indicates that he served as a 
personnel records specialist and as a records clerk.  

The service medical records make no reference to a general 
chronic viral infection or to hepatitis C.  No relevant 
abnormalities were noted on the separation medical 
examination report.  The service personnel records reflect 
that the veteran was deemed qualified to reenlist, 
indicative, in the Board's view, of good health.

During service, the veteran was diagnosed with an upper 
respiratory infection.  On another occasion, he complained of 
a chest cold.  Finally, the service medical records indicate 
complaints of diarrhea, stomach cramps, and vomiting that 
endured for several days after eating.  The record implies 
nothing but full and complete recovery from the foregoing 
illnesses.  On entry into service, the veteran weighed 159 
pounds.  On separation, he weighed 150 pounds.  

Relatively recent private medical records point to weight 
fluctuations.  The available evidence indicates a maximum 
weight of 164 pounds in April 2000 and minimum weight of 124 
pounds in August 2002, a 12-pound loss since June 2002.  In 
September 2002, however, the veteran weighed 133 pounds; in 
October 2002, the veteran weighed 142 pounds, nine pounds 
over his weight the previous month.  By September 2003, the 
last date upon which the veteran's weight is available, he 
weighed 161 pounds.  The veteran's weight, however, has 
hovered primarily in the 140 to 155 pound range.  

In May 2000, malaise was diagnosed along with back pain and 
anxiety.  At no time, either during or after service, has a 
general chronic viral infection other than hepatitis C been 
diagnosed.  Service connection can only be granted for 
presently manifested disabilities.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 
requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation).  
Thus, in the absence of a currently diagnosed disability, 
service connection for a chronic viral infection must be 
denied.  Id.; 38 C.F.R. § 3.303.

The veteran contends that his fluctuating weight is a symptom 
of his claimed chronic viral infection.  He asserts 
significant weight loss in service.  This has not been shown.  
Indeed, he lost only nine pounds during his entire military 
career.  There is no supporting evidence that he lost more 
than 40 pounds in a one-month period during service.  In any 
event, the veteran is not competent to render medical 
diagnoses and opinions upon which the Board may rely.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (questions 
involving diagnostic skills must be made by medical experts).  
The Board is cognizant of the fact that after service, the 
records do reflect weight variations.  A relatively dramatic 
drop of 12 pounds in two months is the only loss of weight 
that is commented upon by a physician, however, and the 
veteran's weight variability have never been attributed to a 
general chronic viral infection by any medical professional.  

In closing, the Board notes that the veteran alleges that a 
chronic viral infection is the result of drinking impure 
water while stationed in Korea.  The Board need not delve 
into whether this is indeed the case because no general 
chronic viral infection is shown, and the etiology of a 
nonexistent disability, for obvious reasons, is irrelevant.

With respect to hepatitis C, a present disability, 
unfortunately, exists.  The veteran was diagnosed with that 
disease in 2001.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110), 
November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis claims, which 
states in part as follows:

Population studies suggest HCV can be sexually 
transmitted. However, the chance for sexual 
transmission of [HCV] is well below comparable rates 
for HIV/AIDS or hepatitis B infection. . . . The 
hepatitis B virus is heartier and more readily 
transmitted than [HCV]. While there is at least one 
case report of hepatitis B being transmitted by an 
airgun injection, thus far, there have been no case 
reports of HCV being transmitted by an airgun 
transmission. The source of infection is unknown in 
about 10 percent of acute HCV cases and in 30 percent 
of chronic HCV cases. These infections may have come 
from blood-contaminated cuts or wounds, contaminated 
medical equipment or multi-dose vials of medications.

The large majority of HCV infections can be accounted 
for by known modes of transmission, primarily 
transfusion of blood products before 1992, and 
injection drug use. Despite the lack of any 
scientific evidence to document transmission of HCV 
with airgun injectors, it is biologically plausible. 
. . .

VBA Fast Letter 04-13 (June 29, 2004).

The veteran was asked to complete a questionnaire concerning 
his risk factors for developing hepatitis C; he did not do 
so.  Therefore, the Board can only consider his claim based 
on the inconsistent and not very detailed evidence currently 
in the file.

The record is inconsistent regarding a history of intravenous 
drug abuse, which the veteran initially admitted and then 
denied.  An August 2001 record from Dr. Samuels indicates 
there was a history of exposure to others with hepatitis C, 
including the veteran's wife, as well as "IV drug use."  
There was no history of transfusions, tattoos, family history 
of liver disease, alcohol use, homosexual experiences, 
rejection as a blood donor.  Subsequent records show the 
veteran denied to Dr. Samuels that he had a history of IV 
drug use.  

Regardless, the service medical records are silent regarding 
a diagnosis of hepatitis C and do not indicate any risk 
factors for that disease including intravenous drug abuse or 
accidental hypodermic needle sticks.  Even if the veteran 
does have a history of IV drug use, which is not clear from 
the record, there is no indication this occurred during his 
period of military service.



The veteran alleges that he contracted hepatitis C from 
vaccinations in service, but no medical professional has ever 
opined this is the likely etiology of his hepatitis C.  
Again, the veteran is not competent to opine regarding the 
etiology of his hepatitis C.  Espiritu, supra.  

In the alternative, the veteran claims that he was stuck by 
needles on many occasions in service because his duties took 
him to various medical settings.  The DD Form 214 and service 
personnel records do not support the veteran's assertions.  
There is no indication in the record that the veteran's 
clerical duties entailed exposure to needles, and the Board 
does not credit the veteran's statements in this regard.  
Even before the risks of blood borne diseases were known, it 
is unlikely that a clerk would be handling needles or other 
medical equipment as part of his regular duties.  As stated 
above, the service medical records are silent regarding 
needle sticks.

As the veteran's arguments regarding the service etiology of 
his hepatitis C are either based on incompetent evidence or 
are not credible, service connection for hepatitis C based on 
the foregoing arguments must be denied.  38 C.F.R. § 3.303.  

The Board observes that following service, the various 
physicians who have treated the veteran have not suggested 
that the veteran's hepatitis C is in any way related to 
service.  The only exception is a VA examiner who in 
September 2001 indicated that the veteran's hepatitis C may 
have had its onset thirty years prior, i.e., during service.  
The Board does not credit this statement as it appears to be 
based upon a history of needle sticks provided by the veteran 
and not upon a review of the record.  The Board reminds the 
veteran that VA decision makers have discretion to accept or 
reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  In any event, 
this speculative opinion is an insufficient basis for the 
granting of service connection.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinions, which are speculative, general, or 
inconclusive in nature, cannot support a claim).



The medical evidence in support of the veteran's claim is 
either not competent or speculative in nature and is 
insufficient to support a nexus between hepatitis C and 
service.  Thus, service connection for hepatitis C must be 
denied.  38 C.F.R. § 3.303.

Normally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to seek a medical opinion to assist 
those claiming VA benefits in establishing claims for VA 
benefits (VCAA is discussed fully below).  38 U.S.C.A. 
§ 5103A(d).  A medical opinion, however, need only be 
obtained if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

Because there is no sign of a current general chronic viral 
infection, a VA examination to assist the veteran is 
establishing his claim of service connection for this 
disability is not required.  Id.  Similarly, no VA 
examination to obtain an opinion regarding the etiology of 
the veteran's hepatitis C is necessary under this provision.  
While the veteran undisputedly suffers from hepatitis C, 
there is no demonstrable factual basis, other than the 
veteran's own self-serving assertions and insufficient 
medical evidence, of a possible nexus between it and service.  
The veteran has presented no evidence suggesting that the 
"airgun" mode of transmission was a possibility in his 
case.  In light of this fact, and while Fast Letter 04-13 
requires a "full discussion of all modes of transmission," 
the fact that there is no indication the airgun was a 
possible mode of transmission in this case means a VA 
examination to assist the veteran in establishing his claim 
of entitlement to service connection for hepatitis C is 
neither necessary nor required.  Id.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence regarding either of the 
issues discussed herein to otherwise warrant a favorable 
decision.



Nonservice-Connected Pension

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

The veteran's application for improved pension was received 
in April 2003.  In a July 2004 Financial Status Report, the 
veteran reported a gross annual income of $31,200 ($2600 x 
12).  The veteran's spouse, according to the Financial Status 
Report, was not employed outside the home.  The term 
"veteran's annual income" for purposes of improved pension 
eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse.  38 C.F.R. § 
3.23(d)(4).  The term "veteran's annual income" for 
purposes of improved pension eligibility includes in most 
cases the income of dependent children.  Id.  The record 
contains no information regarding income attributable to 
dependent children.  The record, moreover, is unclear as to 
whether the veteran has any dependent children.  In his April 
2003 claim for benefits, the veteran listed two dependent 
children, a biological daughter born in May 1985 and a step 
daughter born in September 1990.  The Board notes that the 
elder daughter turned 18 within two weeks of the veteran's 
April 2003 claim for benefits.  The financial status report 
completed by the veteran in July 2004 reflected just one 13-
year old dependent child.  When asked at his February 2005 
hearing whether he had any children living at home with him, 
he answered, "Currently, I just lost my daughter in an 
accident."  It is unclear whether he was referring to his 
biological daughter or to the step daughter.  

Regardless, the Board will assume that he still has one 
dependent child along with his spouse.  As the veteran's 
spouse and dependent child earn no apparent income, the 
veteran's reported annual income for improved pension 
purposes is $31,200.00.  

The Board extends its deepest sympathy to the veteran and is 
sorry for his loss.  The Board apologizes for having to 
discuss the veteran's personal tragedy in connection with the 
worldly and comparatively mundane issue of entitlement to 
nonservice-connected pension benefits.  

Effective December 1, 2002, the MAPR for a veteran with a 
dependent spouse and child was $ 14,345.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen0102.htm).  

The MAPR as of December 1, 2003 for a veteran with a 
dependent spouse and child was $14,647.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B 
(http://www.vba.va.gov/bln/21/Rates/pen0103.htm).  

The MAPR as of December 1, 2004 for a veteran with one 
dependent child was $15,043.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen0104.htm).  

The MAPR as of December 1, 2005 is $15, 661.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen01.htm).  

Basic entitlement to nonservice-connected pension benefits is 
denied because the veteran's annual income of $31,200 is in 
excess of the MAPR specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), 
(d)(4).  The veteran argues that he is entitled to these 
benefits because he is in danger of losing his job at any 
time due to his disabilities.  He has provided no medical 
evidence or statements from his employer in corroboration.  
In any event, the applicable provisions do not provide for 
benefits based on hypothetical future entitlement.  If he 
does, at any time, become unable to work due to his 
disabilities, he can reapply for this benefit.

 VCAA 

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005)), imposes obligations on VA in terms of its 
duties to notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in May 2003, July 2003, and 
November 2003.  These letters advised the veteran of the 
information and evidence needed to substantiate the claims 
decided herein and of his and VA's respective duties for 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The November 2003 letter specifically asked the 
veteran to complete a questionnaire concerning his risk 
factors for developing hepatitis C; he did not do so.  The 
November 2003 specifically advised him of the evidence needed 
to substantiate his claim for pension benefits, including 
"evidence showing that [he had] qualifying income and net 
worth."  The November 2004 SSOC specifically informed him 
that his income was excessive for consideration of pension 
and provided him the maximum income amounts.  The 2003 
letters, in their totality, specifically told the veteran 
that it was his responsibility to support the claims with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statement of the case, he was 
provided with specific information as to why these particular 
claims were denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case and supplemental 
statement of the case.  

The RO's 2003 letters did not specifically tell the veteran 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  When considering the notification letters, the 
rating decision on appeal, the statement of the case, and the 
supplemental statement of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case via the May 2003 letter.

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  As for his pension claim, 
since he testified that he continues to work and did not 
indicate any significant change in income, there is no need 
to develop for more current income information.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The lack of necessity for providing medical examinations 
herein is explained in detail above.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


